DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021, has been entered.
 
Claims 1, 2, 8, and 15 are amended.  Note that claim 4 is labeled ‘currently amended,’ but it is not marked up with any amendments.  Therefore, it will be treated as previously presented.
Claims 1-9, 11-13, and 15-21 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The rejection for lack of subject matter eligibility is not traversed.  The rejection is accordingly maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of the claims, contending that the Office relies on too many references to reject the claims.  In response, the Examiner points out that the rejection of independent claim 8 only relies on two references.   The rejection of independent claims 1 and 15 only relies on three references.  The claims, as a whole, appear to rely on textbook methods for construction of neural network models using latent variables.  The Applicant does 
The Applicant continues to point to the use of seven references in the Office Action as evidence that the claims are non-obvious.  In response, the Examiner additionally points out that no rejection of any particular claim relies on seven references.  Dependent claim 19 relies on five references.  The independent claims (1, 8, and 15) contain different limitations with different recitations that are covered with different prior art citations.  Contrary to the Applicant’s assertions, the motivation statement are not conclusory; they are based in logic.  Each motivational statement is proper, and the skilled artisan would be motivated to combine the references as set forth in the rejections.  It is generally understood that reducing error in a model will increase its accuracy.  It is similarly understood that reducing the number of dimensions (variables) reduces complexity, thus simplifying a model.  It is self-evident that minimizing error will reduce error and increase accuracy in a model.
The Applicant additionally asserts that the interpretation provided in the Office Action is “fast and loose.”  However, the Applicant does not point to any particular error in the pinpoint citations.  See Remarks p. 11.  The Examiner does not find fault in a thorough and exhaustive search of the prior art, and notes that the bulk of the pinpoint citations are limited to the Zoldi and Carreira-Perpinan references.  
The Applicant further provides conclusory statements that provisions of the MPEP have not been met in the rejection.  The Examiner respectfully disagrees.  The rejection under 35 USC §103 provides pinpoint citations to the prior art and motivational statements to combine the prior art references; consistent with the MPEP and best practices for examination.  
The Applicant further asserts that Zoldi is not prior art because it was assigned to the Applicant.  See Remarks p. 14.  In response, the Examiner points out that Zoldi was published on July 7, 2011.  The present application has a priority date of December 2, 2014.  Because Zoldi was published over a year prior to the filing date (and priority date) of the present 
The Applicant further submits that none of the references teach or suggest; “selecting the sample data set having the lowest reconstruction error;” as recited in the independent claims.  In response, the Examiner submits that this limitation is both taught and suggested in cited pp. 25-26 or Carreira-Perpinan.  That passage discloses minimizing the least square reconstruction error of a sample.  The Examiner notes that multiple data sets are not claimed in the independent claims, creating an ambiguity regarding antecedent basis of ‘the sample data set.’  Carreira-Perpinan explicitly references reconstruction error.  See at least p. 26.
The Applicant further contends that Lambert does not teach “encoding of data inputs” in a neural network, as recited in independent claim 15.  In response, the Examiner points out that Carreira-Perpinan is mapped to that limitation.  Lambert is not cited in the claim 1 rejection, as stated by the Applicant; and the Examiner believes the Applicant is intending to reference claim 15.  See Remarks p. 16.
The Applicant further asserts that filling in missing values in sequential data is not the same as the auto-encoding reconstruction recited in the claims.  In response, the Examiner submits that the two concepts are equivalents.  Reconstruction is the same as ‘filling in missing values.’  The difference is in wording and articulation.
The relevance of the Farooq reference is also disputed by the Applicant.  According to the Applicant, Farooq does not teach updating a model based on error satisfying a threshold, as claimed in independent claim 15.  Farooq discloses optimizing by updating until calculated error is below a threshold, which appears to be the meaning of: “the auto-encoder neural network further signaling, based on the total reconstruction error satisfying a threshold, to update the model of transactional behaviors based on the received transaction data;” as claimed.  
The Applicant additionally contends that the Examiner has not provided a full appreciation of the prior art.  See Remarks p. 17.  However, the Applicant does not point to any 
The rejection of the dependent claims stands or falls with the rejection of the independent claims.
Claim Rejections - 35 USC § 101
The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-9, 11-13, and 15-21 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-9, 11-13, and 15-21 are all directed to one of the four statutory categories of invention, the claims are directed to modeling to determine the likelihood of a fraudulent transaction or behavior (as evidenced by exemplary claim 1; “comparing the . . . data in a stored model . . . to determine a likelihood of the fraudulent transaction or the fraudulent behavior”), an abstract idea.  Certain method of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2)[II].  The limitations of exemplary claim 1 include:  “receiving . . . 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer readable medium in claim 1; a computer in claim 8; and a system with processors in claim 15). The claims do recite the use of a neural network, but the neural network is merely a field of use for implementing the abstract idea.  The abstract idea of modeling to determine the likelihood of a fraudulent transaction or behavior is generally linked to the neural network.  See MPEP §2106.05(h).  Moreover, the role of the neural network amounts to insignificant extra-solution activity because the neural network is merely used for data gathering and output.  See MPEP §2106.05(g).   All mathematical models have input and output, and the neural network is merely 
Furthermore: an element that is identifies as amounting to insignificant extrasolution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether that element is well-understood, routine, and conventional.  A neural network with an encoder and decoder is well-understood, routine, and conventional in the field of modeling, as evidenced by the abstract of Carreira-Perpinan, which discloses a neural network with decoding of neural population activity .  Moreover, p. 25 of Carreira-Perpinan discloses that such probabilistic models may be implemented using an autoencoder network, the very kind of neural network recited in the claims.  These modeling techniques are well-understood, routine, and conventional.  Therefore, the role of the neural network in the claims does not amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11-13, and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 15 recites the limitation "selecting a model of transactional having the lowest reconstruction error;” in the amended language.  The limitation implies a plurality of models for which there is no antecedent basis.  The claims are indefinite.  The dependent claims inherit the deficiency.
Independent claim 8 recites the limitation "selecting the sample data set having the lowest reconstruction error" in the amended language.  The limitation implies a plurality of data sets for which there is no antecedent basis.  The claims are indefinite.  The dependent claims inherit the deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to Zoldi (hereinafter ‘ZOLDI’) in view of Carreira-Perpinan, 2001.  Continuous Latent Variable Models for Dimensionality Reduction and Sequential Data Reconstruction.  Ph. D. thesis.  University of Sheffield, UK 2001 (hereinafter ‘CARREIRA-PERPINAN’).

Claim 8 (Currently Amended)
ZOLDI discloses a computer-implemented method (see ¶[0057]; modules of computer program instructions encoded on a computer readable medium) for enhancing capabilities of a fraud detection computing system (see ¶[0001]; fraud detection and risk management), the operations comprising: 
receiving, by a first autoencoder (see ¶[0032]; a supervised neural network model), historical customer transaction profile data (see abstract and ¶[0020]; a customer profile with a transaction history across channels), representing past spending patterns of one or more customers (see ¶[0023]; visibility to patterns of use across customer accounts that point to credit risk and probability of fraud); 
receiving by a second auto encoder (see abstract, ¶[0004]-[0005] and [0032]; a supervised neural network model that considers decisions across services and channels by understanding risk across channels/services.  The model is based on model segments.  See also ¶[0039]; learn patterns across similar customers to determine which customers are considered outliers), historical transaction data feeds (see abstract; transactional behaviors of customers are summarized), representing deviation of transactional behavior of the one or more customers from their peers (see ¶[0004]; multiple transfers followed by multiple atm withdraws points to a fraud event.  See again ¶[0039]; learn patterns across similar customers to determine which customers are considered outliers); 
sorting, based on a selection criterion, extracted original data sampling from the historical transaction data feeds into a plurality of partitions (see Chapter 2.1, p. 5; latent variables are categorical); 
encoding data inputs to one or more latent variables (see abstract; continuous latent variable models are probabilistic models that represent distributions in a high-dimensional space using a small number of continuous latent variables)  in at least one hidden layer of a neural network (see Chapter 2.3., p. 12; latent or hidden variables.  See also Chapter 4.5, p. 80, particularly Fig. 4.9; a neural network with hidden units)  including the first autoencoder and the second autoencoder, such that quantity of the one or more latent variables is less than the quantity of the data inputs being input to the at least one input layer of the neural network (see abstract; continuous latent variable models are probabilistic models that represent distributions  in a high-dimensional space using a small number of continuous latent variables.  See also Chapter 1 : Introduction, p. 1; continuous latent variables are used to represent a change in a low-dimensional region using inferred data points from observed data.  Dimensionality reduction is a process by which a system having several degrees of freedom is represented using a smaller number of degrees of freedom.  For example, represent a 3-dimensional space as a 2-dimensional space.  See also p. 80, particularly Fig. 4.9; L<D hidden units), 
decoding the one or more latent variables to generate a reconstructed data set of the extracted original data sampling, the reconstructed data set comprising a quantity of data outputs output to at least one output layer of the neural network (see again Abstract and Chapter 1: Introduction; reconstruct sequential data.  See also Chapter 7, pp. 146-149; Sequential data reconstruction.  See also Chapter 7.10.1; decoding neural population activity for reconstruction from hippocampal place cells), 
calculating a reconstruction error for at least one partition of the plurality of partitions (see pp. 5 and 36; latent variables are categorical.  C categories are used with a maximum of C-1 independent equations) utilizing the one or more latent variables, the reconstruction error representing a deviation of the quantity of data outputs of the reconstructed data set from the quantity of data inputs of the extracted original data sampling for the at least one partition (see abstract; estimates of error bars for each mode and measure of distribution sparseness.  See also Figs. 5.11, 5.12, and 5.15, pp. 121-123; reconstruction error.  See also Table 10.3, p. 277),
calculating a total reconstruction error for the neural network based on combining the reconstruction error calculated for the plurality of partitions (see pp. 3, 29-30, 34-36, and 118-122 & Fig. 5.12; a joint density model with continuous latent variable model results in a Gaussian mixture.  Reconstruction error is a function of the number of components L and Functions F);; and 
minimizing the reconstruction error, ER, with respect to encoding and decoding parameters, WE, bE, WD, bD on a training set to correct the neural network misalignment based on a periodic check on the total reconstruction error on a selected sampled data set, selecting the sample data set having the lowest reconstruction error, thereby by improving scalability and fault-tolerance of the fraud detection computing system (see 2.6.2 Principal Component Analysis, pp. 25-26; minimize the least squares reconstruction error of a sample.  See also pp. 34, 80 and 83; minimize reconstruction error).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  CARREIRA-PERPINAN discloses a method for probabilistic modeling with neural networks using continuous latent variables to reduce dimensions (see abstract).  It would have been obvious for one of ordinary skill in the art to use the latent variable modeling of CARREIRA-PERPINAN in the system executing the method of ZOLDI with the motivation to reduce dimensions in a probabilistic neural network model.    

Claim 11 (Previously Presented)
the method in accordance with claim 8.
ZOLDI further discloses wherein the one or more customers includes a plurality of subpopulations see ¶[0049]; scaling is dependent upon the segment with the customer is associated), and wherein the method further comprises identifying, by the at least one data processor, an outlier of the reconstruction error associated with at least one of the plurality of subpopulations (see ¶[0037]-[0039] & [0049] and Fig. 4; self-learning outlier analytics to determine outliers with a peer group of like customers.  See also ¶[0032]; neural network models).

Claim 12 (Previously Presented)
The combination of ZOLDI and CARREIRA-PERPINAN discloses the method in accordance with claim 8.
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, wherein the encoding of the data input comprises encoding at least an input x into a latent representation z, such that the input x can be reconstructed from z according to z = o(WEx + bE), where WE and bE are the encoding weights and bias, respectively, and a is the logistic function see 4.6.2. Projection pursuit regression and density approximation; p. 88.  A ridge function for low-dimensional projections of a distribution.  See also Glossary; ‘ridge function,’ p. xvi; g(x) = σ(aTx = b), with direction a, threshold b, and nonlinearity σ, typically sigmoid, e.g. the logistic function)  
The combination of ZOLDI and CARREIRA-PERPINAN does not specifically disclose, but HARVEY discloses, further comprising selecting, by the at least one data processor, a best model from a plurality of models according to a lowest reconstruction error for the outlier associated with the at least one of the plurality of subpopulations (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown).
.

Claims 1, 4, 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to Zoldi (hereinafter ‘ZOLDI’) in view of Carreira-Perpinan, 2001.  Continuous Latent Variable Models for Dimensionality Reduction and Sequential Data Reconstruction.  Ph. D. thesis.  University of Sheffield, UK 2001 (hereinafter ‘CARREIRA-PERPINAN’) and US 2004/0101043 A1 to Flack et al. (hereinafter ‘FLACK’).

Claim 1 (Currently Amended)
ZOLDI discloses a non-transitory computer-readable medium containing instructions (see ¶[0057]; modules of computer program instructions encoded on a computer readable medium) to configure one or more data processors (see ¶[0058]; a programmable processor) to perform operations to enhance capabilities of a fraud detection computing system (see ¶[0001]; fraud detection and risk management), the operations comprising: 
receiving, by a first autoencoder (see ¶[0032]; a supervised neural network model), historical customer transaction profile data (see abstract and ¶[0020]; a customer profile with a transaction history across channels), representing past spending patterns of one or more customers (see ¶[0023]; visibility to patterns of use across customer accounts that point to credit risk and probability of fraud); and 
receiving by a second auto encoder (see abstract, ¶[0004]-[0005] and [0032]; a supervised neural network model that considers decisions across services and channels by , historical transaction data feeds (see abstract; transactional behaviors of customers are summarized), representing deviation of transactional behavior of the one or more customers from their peers (see ¶[0004]; multiple transfers followed by multiple atm withdraws points to a fraud event.  See again ¶[0039]; learn patterns across similar customers to determine which customers are considered outliers); 
comparing the historical customer transaction profile and the historical transaction data feeds with data in a stored model, from a plurality of stored models, to determine a likelihood of the fraudulent transaction or the fraudulent behavior (see ¶[0039]-[0040]; learn patterns across similar customers to determine which customers are considered outliers.  The likelihood of fraud, risk of default, probability of marketing campaign success, etc., is based on simple models.  Examiner Note: the teaching of simple models and patterns teaches a ‘plurality of stored models’).
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, selecting the stored model having the lowest reconstruction error (see 2.6.2 Principal Component Analysis, pp. 25-26; minimize the least squares reconstruction error of a sample.  See also pp. 34, 80 and 83; minimize reconstruction error), 
sorting, based on a selection criterion, extracted original data sampling from the historical transaction data feeds into a plurality of partitions (see Chapter 2.1, p. 5; latent variables are categorical); 
encoding data inputs to one or more latent variables (see abstract; continuous latent variable models are probabilistic models that represent distributions in a high-dimensional space using a small number of continuous latent variables) in at least one hidden layer of a neural network (see Chapter 2.3., p. 12; latent or hidden variables.  See also Chapter 4.5, p. 80, particularly Fig. 4.9; a neural network with hidden units) including the first autoencoder and the second autoencoder, such that quantity of the one or more latent variables is less than the quantity of the data inputs being input to the at least one input layer of the neural network (see abstract; continuous latent variable models are probabilistic models that represent distributions  in a high-dimensional space using a small number of continuous latent variables.  See also Chapter 1 : Introduction, p. 1; continuous latent variables are used to represent a change in a low-dimensional region using inferred data points from observed data.  Dimensionality reduction is a process by which a system having several degrees of freedom is represented using a smaller number of degrees of freedom.  For example, represent a 3-dimensional space as a 2-dimensional space.  See also p. 80, particularly Fig. 4.9; L<D hidden units), 
the encoding of the data input comprises encoding at least an input x into a latent representation z, such that the input x can be reconstructed from z according to z = σ(WEX + bE, where We and bE are the encoding weights and bias, respectively, and a is the logistic function (see 4.6.2. Projection pursuit regression and density approximation; p. 88.  A ridge function for low-dimensional projections of a distribution.  See also Glossary; ‘ridge function,’ p. xvi; g(x) = σ(aTx = b), with direction a, threshold b, and nonlinearity σ, typically sigmoid, e.g. the logistic function) ; and 
decoding the one or more latent variables to generate a reconstructed data set of the extracted original data sampling (see p. 3; decoding of neural population activity), the reconstructed data set comprising a quantity of data outputs output to at least one output layer of the neural network (see again Abstract and Chapter 1: Introduction; reconstruct sequential data.  See also Chapter 7, pp. 146-149; Sequential data reconstruction.  See also Chapter 7.10.1; decoding neural population activity for reconstruction from hippocampal place cells), 
ZOLDI does not specifically disclose, but FLACK discloses, the decoding of the one or more latent variables reconstructs the input x according to x=  +WDz+ bD (see ¶[0050]; the machine learning algorithm reconstructs the depth map within the decoding device.  The inputs .
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  FLACK discloses a neural network that propagates inputs according to weights and bias values (see Fig. 3 and ¶[0050]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the propagation as taught by FLACK in the system executing the method of ZOLDI with the motivation to use a neural network to predict fraud.
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, calculating a reconstruction error for at least one partition of the plurality of partitions (see pp. 5 and 36; latent variables are categorical.  C categories are used with a maximum of C-1 independent equations) utilizing the one or more latent variables, the reconstruction error representing a deviation of the quantity of data outputs of the reconstructed data set from the quantity of data inputs of the extracted original data sampling for the at least one partition (see abstract; estimates of error bars for each mode and measure of distribution sparseness.  See also Figs. 5.11, 5.12, and 5.15, pp. 121-123; reconstruction error.  See also Table 10.3, p. 277),
calculating a total reconstruction error for the neural network based on combining the reconstruction error calculated for the plurality of partitions (see pp. 3, 29-30, 34-36, and 118-122 & Fig. 5.12; a joint density model with continuous latent variable model results in a Gaussian mixture.  Reconstruction error is a function of the number of components L and Functions F); and 
minimizing the reconstruction error, ER, with respect to encoding and decoding parameters, WE, bE, WD, bD on a training set to correct the neural network misalignment based on a periodic check on the total reconstruction error on a selected sampled data set, thereby by improving scalability and fault-tolerance of the fraud detection computing system (see 2.6.2 
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  CARREIRA-PERPINAN discloses a method for probabilistic modeling with neural networks using continuous latent variables to reduce dimensions (see abstract).  It would have been obvious for one of ordinary skill in the art to use the latent variable modeling of CARREIRA-PERPINAN in the system executing the method of ZOLDI with the motivation to reduce dimensions in a probabilistic neural network model.    

Claim 4 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, and FLACK discloses the non-transitory computer-readable medium in accordance with claim 1.
ZOLDI further discloses wherein the one or more customers includes a plurality of subpopulations (see ¶[0049]; scaling is dependent upon the segment with the customer is associated), and wherein the operations of the auto encoder neural network further comprise identifying an outlier of the reconstruction error associated with at least one of the plurality of subpopulations (see ¶[0037]-[0039] & [0049] and Fig. 4; self-learning outlier analytics to determine outliers with a peer group of like customers.  See also ¶[0032]; neural network models).

Claim 6 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, and FLACK discloses the non-transitory computer-readable medium in accordance with claim 1.
ZOLDI further discloses wherein the stored model is an unsupervised model (see ¶[0038]; both supervised models and rule-based decision/notional methods are well known).

Claim 7 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, and FLACK discloses the non-transitory computer-readable medium in accordance with claim 1.
ZOLDI further discloses wherein the stored model is a supervised model (see ¶[0038]; both supervised models and rule-based decision/notional methods are well known), and wherein the historical learning of the stored model includes human input data (see ¶[0063]-[0064]); the user can provide input to the computer).

Claim 13 (Previously Presented)
The combination of ZOLDI and CARREIRA-PERPINAN discloses the method in accordance with claim 8.
The combination of ZOLDI and CARREIRA-PERPINAN does not specifically disclose, but FLACK discloses, wherein the decoding of the one or more latent variables reconstructs the input x according to x = WDz + b (see ¶[0050]; the machine learning algorithm reconstructs the depth map within the decoding device.  The inputs are propagated through the neural network represented by the encoded weights and bias values).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  FLACK discloses a neural network that propagates inputs according to weights and bias values (see Fig. 3 and ¶[0050]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the propagation as taught by FLACK in the system executing the method of ZOLDI with the motivation to use a neural network to predict fraud.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to Zoldi and CARREIRA-PERPINAN’ as applied to claim 8 above, and further in view of US 2007/0254295 A1 to Harvey et al. (hereinafter ‘HARVEY’).

Claim 9 (Previously Presented)
The combination of ZOLDI and CARREIRA-PERPINAN discloses the method in accordance with claim 8.
The combination of ZOLDI and CARREIRA-PERPINAN does not specifically disclose, but HARVEY discloses, further comprising selecting, by the at least one data processor, a best model from a plurality of models according to a lowest reconstruction error (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown).
ZOLDI discloses connecting decisions through customer transaction profiles that used models with multiple segments to detect fraud (see abstract and ¶[0001] & [0032]).  HARVEY discloses a method of predicting and modeling that includes selecting the best model based on the lowest error.  It would have been obvious for one of ordinary skill in the art at the time of invention to select the model with the lowest error as taught by HARVEY in the system executing the method of ZOLDI with the motivation to increase accuracy.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0028502 A1 to Lambert et al. (hereinafter ‘LAMBERT’) in view of Carreira-Perpinan, 2001.  Continuous Latent Variable Models for Dimensionality Reduction and Sequential Data Reconstruction.  Ph. D. thesis.  University of Sheffield, UK 2001 (hereinafter ‘CARREIRA-PERPINAN’) and US 2009/0192867 A1 to Farooq et al. (hereinafter ‘FAROOQ’).

Claim 15 (Currently Amended)
a computer-implemented system comprising on [sic] or more processors configured for training a neural network (see ¶[0029] and Fig. 1; a database system):, the analytics module receiving at least one customer transaction profile and transaction data associated with one or more customers (see abstract ¶[0038]-[0040] & [0137]; the transaction rate for the customer signature.  Stream transaction data are continuously collected over time) and comparing the customer transaction profile and transaction data with a model of transactional behaviors to determine a likelihood of a fraudulent transaction based on the transaction data or a fraudulent behavior (see ¶[0079]; fraud detection) of at least one of the one or more customers based on the customer transaction profile (see abstract and ¶[0004]-[0007] & [0038]; estimate the period probabilities for the customer signature.  Transaction rate is estimated), the model of transactional behaviors being developed based on historical data, generating a score  representing the likelihood of fraudulent transaction or fraudulent behavior based on a historical learning of the model of transactional behaviors (see again abstract and ¶[0004]-[0007] & [0038]; estimate the period probabilities for the customer signature.  Transaction rate is estimated.  The model is a Bayesian dynamic model.  See again ¶[0079]; fraud detection); 
extracting an original data sampling from the received transaction data (see ¶[0006]; the initial probability estimate can be determined from historical data on other customers), the extracted original data sampling comprising a quantity of data inputs (see abstract, ¶[0010] and [0080]-[0081]; a dynamic Poisson timing model is used with a number of periods and transaction rates associated therewith to generate an estimated transaction rate and a given transaction.  A total of 10,000 goodness-of-fit p-values are used).
LAMBERT does not specifically disclose, but CARREIRA-PERPINAN discloses, encoding the data inputs to one or more latent variables in at least one hidden layer of an auto-encoder neural network (see again Chapter 2.6.3, p. 28; a neural network with inputs), 
the auto-encoder neural network further sorting, based on a selection criterion, the extracted original data sampling into a plurality of partitions (see Chapter 2.1, p. 5; latent variables are categorical), 
the auto-encoder neural network further decoding the one or more latent variables (see p. 3; decoding of neural population activity), to generate  a reconstructed data set from the extracted original data sampling, the reconstructed data set comprising a quantity of data outputs (see again Abstract and Chapter 1: Introduction; reconstruct sequential data.  See also Chapter 7, pp. 146-149; Sequential data reconstruction.  See also Chapter 7.10.1; decoding neural population activity for reconstruction from hippocampal place cells) output to at least one output layer of the auto-encoder neural network (see again p. 28; a neural network with outputs), 
the auto-encoder neural network further calculating a reconstruction error for at least one partition of the plurality of partitions (see pp. 5 and 36; latent variables are categorical.  C categories are used with a maximum of C-1 independent equations) utilizing the one or more latent variables, the reconstruction error (see abstract; estimates of error bars for each mode and measure of distribution sparseness.  See also Figs. 5.11, 5.12, and 5.15, pp. 121-123; reconstruction error.  See also Table 10.3, p. 277), 
the auto-encoder neural network further calculating a total reconstruction error for the model of transactional behavior based on combining the reconstruction error for the plurality of partitions (see pp. 3, 29-30, 34-36, and 118-122 & Fig. 5.12; a joint density model with continuous latent variable model results in a Gaussian mixture.  Reconstruction error is a function of the number of components L and Functions F).
LAMBERT discloses a method and apparatus for updating records in a database system that uses an event-driven estimator based on a probabilistic model of time-dependent behavior (see abstract).  CARREIRA-PERPINAN discloses a method for probabilistic modeling using continuous latent variables to reduce dimensions (see abstract).  It would have been obvious for 
LAMBERT does not specifically disclose, but CARREIRA-PERPINAN discloses, selecting a model of transactional [sic] having the lowest reconstruction error (see 2.6.2 Principal Component Analysis, pp. 25-26; minimize the least squares reconstruction error of a sample.  See also pp. 34, 80 and 83; minimize reconstruction error).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  CARREIRA-PERPINAN discloses a method for probabilistic modeling with neural networks using continuous latent variables to reduce dimensions (see abstract).  It would have been obvious for one of ordinary skill in the art to use the latent variable modeling of CARREIRA-PERPINAN in the system executing the method of ZOLDI with the motivation to reduce dimensions in a probabilistic neural network model.    
LAMBERT does not specifically disclose, but FAROOQ discloses, the auto-encoder neural network further signaling, based on the total reconstruction error satisfying a threshold, to update the model of transactional behaviors based on the received transaction data (see ¶[0007]; process the model optimization engine until updating the value involves changing the benchmark value by less than a predetermined benchmark value error threshold).
LAMBERT discloses a model of time-dependent behavior that is iteratively updated (see ¶[0068]).  FAROOQ discloses a model that iteratively updates until error is reduced below a threshold.  It would have been obvious to update the model below a threshold as taught by FAROOQ in the system executing the method of LAMBERT with the motivation to minimize error (see LAMBERT ¶[0083]; discussing error reduction goals).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to ZOLDI, CARREIRA-PERPINAN, and US 2004/0101043 A1 to FLACK et al.  as applied to claim 1 above, and further in view of US 2007/0254295 A1 to Harvey et al. (hereinafter ‘HARVEY’).

Claim 2 (Currently Amended)
The combination of ZOLDI, CARREIRA-PERPINAN, and FLACK discloses the non-transitory computer-readable medium in accordance with claim 1.
The combination of ZOLDI, CARREIRA-PERPINAN, and FLACK does not specifically disclose, but HARVEY discloses, wherein the diagnostic operations of the neural network further comprise selecting, from a plurality of models stored by the analytics module, a best model according to a lowest reconstruction error (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown) 
ZOLDI discloses connecting decisions through customer transaction profiles that used models with multiple segments to detect fraud (see abstract and ¶[0001] & [0032]).  HARVEY discloses a method of predicting and modeling that includes selecting the best model based on the lowest error.  It would have been obvious for one of ordinary skill in the art at the time of invention to select the model with the lowest error as taught by HARVEY in the system executing the method of ZOLDI with the motivation to increase accuracy.
ZOLDI further discloses identifying outlier customers from their peers (see ¶[0037]-[0039] & [0049] and Fig. 4; self-learning outlier analytics to determine outliers with a peer group of like customers.  See also ¶[0032]; neural network models).

Claim 5 (Previously Presented)
the non-transitory computer-readable medium in accordance with claim 4.
The combination of ZOLDI, CARREIRA-PERPINAN, and FLACK does not specifically disclose, but HARVEY discloses, wherein the diagnostic operations of the neural network further comprise selecting, from a plurality of models stored by the analytics module, a best model according to a lowest reconstruction error for the outlier associated with the at least one of the plurality of subpopulations (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown).
ZOLDI discloses connecting decisions through customer transaction profiles that used models with multiple segments to detect fraud (see abstract and ¶[0001] & [0032]).  HARVEY discloses a method of predicting and modeling that includes selecting the best model based on the lowest error.  It would have been obvious for one of ordinary skill in the art at the time of invention to select the model with the lowest error as taught by HARVEY in the system executing the method of ZOLDI with the motivation to increase accuracy.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to ZOLDI, CARREIRA-PERPINAN, and US 2004/0101043 A1 to FLACK et al.  as applied to claim 1 above, and further in view of US 2008/0312979 A1 to Lee et al. (hereinafter ‘LEE’).

Claim 3 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, and FLACK discloses the non-transitory computer-readable medium in accordance with claim 1.
ZOLDI further discloses wherein the stored model is in a go-live state (see ¶[0038]; scale risk/fraud variables based on arbitrary customer segments recursively in real-time).
and wherein the historical learning of the stored model is in a fixed state (see ¶[0007]; a static model may be used).
ZOLDI discloses connecting decisions through customer transaction profiles that used models with multiple segments to detect fraud (see abstract and ¶[0001] & [0032]).  LEE discloses a method for estimating financial benefits of application software projects using a static model.  It would have been obvious for one of ordinary skill in the art to use the static model taught by LEE in the system executing the method of ZOLDI with the motivation to model with the necessary level of detail (see LEE ¶[0007]).  

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0028502 A1 to LAMBERT et al. in view of CARREIRA-PERPINAN and US 2009/0192867 A1 to FAROOQ as applied to claim 1 above, and further in view of US 2007/0254295 A1 to Harvey et al. (hereinafter ‘HARVEY’).

Claim 16 (Previously Presented)
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ discloses the system in accordance with claim 15.
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ does not specifically disclose, but HARVEY discloses, wherein the auto-encoder neural network is further configured to select, from a plurality of models stored by the analytics module, a best model according to a lowest reconstruction error (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown).
LAMBERT discloses a method and apparatus for updating records in a database based on a model.  HARVEY discloses a method of predicting and modeling that includes selecting the best model based on the lowest error.  It would have been obvious for one of ordinary skill in the .

Claims 17, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0028502 A1 to LAMBERT et al. in view of CARREIRA-PERPINAN and US 2009/0192867 A1 to FAROOQ as applied to claim 1 above, and further in view of US 2008/0312979 A1 to Lee et al. (hereinafter ‘LEE’)

Claim 17 (Previously Presented)
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ discloses the system in accordance with claim 15.
LAMBERT further discloses wherein the model of transactional behaviors is in a go-live state(see ¶[0011]; the event-driven estimator may be updated at the end of each of the periods or for every transaction).
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ does not specifically disclose, but LEE discloses, and wherein the historical learning of the model of transactional behaviors is in a fixed state(see ¶[0007]; a static model may be used).
LAMBERT discloses a method and apparatus for updating records in a database based on a model.  LEE discloses a method for estimating financial benefits of application software projects using a static model.  It would have been obvious for one of ordinary skill in the art to use the static model taught by LEE in the system executing the method of LAMBERT with the motivation to model with the necessary level of detail (see LEE ¶[0007]).  

Claim 20 (Previously Presented)
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ discloses the system in accordance with claim 15.
wherein the model of transactional behaviors is an unsupervised model (see ¶[0168]; unsupervised learning without labeled examples).
LAMBERT discloses a method and apparatus for updating records in a database based on a model.  LEE discloses a method for estimating financial benefits of application software projects using a model using unsupervised machine learning techniques with user input.  It would have been obvious for one of ordinary skill in the art to use the unsupervised learning technique taught by LEE in the system executing the method of LAMBERT with the motivation to model without examples (see LEE ¶[0168]).  

Claim 21 (Previously Presented)
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ discloses the system in accordance with claim 15.
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ does not specifically disclose, but LEE discloses, wherein the model of transactional behaviors is a supervised model, and wherein the historical learning of the model of transactional behaviors includes human input data (see abstract; user input).
LAMBERT discloses a method and apparatus for updating records in a database based on a model.  LEE discloses a method for estimating financial benefits of application software projects using a model using unsupervised machine learning techniques with user input.  It would have been obvious for one of ordinary skill in the art to use the unsupervised learning technique taught by LEE in the system executing the method of LAMBERT with the motivation to model with examples (see LEE ¶[0168]).  

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0028502 A1 to LAMBERT et al. in view of CARREIRA-PERPINAN and US 2009/0192867  as applied to claim 1 above, and further in view of US 2011/0166979 A1 to Zoldi (hereinafter ‘ZOLDI’)

Claim 18 (Previously Presented)
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ discloses the system in accordance with claim 15.
The combination of LAMBERT, CARREIRA-PERPINAN, and FAROOQ does not specifically disclose, but ZOLDI discloses, wherein one or more customers includes a plurality of subpopulations (see ¶[0049]; scaling is dependent upon the segment with the customer is associated), and wherein the auto-encoder neural network is further configured to identify an outlier of the reconstruction error associated with at least one of the plurality of subpopulations(see ¶[0037]-[0039] & [0049] and Fig. 4; self-learning outlier analytics to determine outliers with a peer group of like customers. See also ¶[0032]; neural network models).
LAMBERT discloses a method and apparatus for updating records in a database based on a transaction model.  ZOLDI discloses modeling customer behavior using transaction records and outliers of peer groups.  It would have been obvious for one of ordinary skill in the art to consider outliers in peer groups as taught by ZOLDI in the system executing the method of LAMBERT with the motivation to predict fraud (see ZOLDI ¶[0001] and LAMBERT ¶[0078]). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0028502 A1 to LAMBERT et al., CARREIRA-PERPINAN, US 2009/0192867 A1 to FAROOQ and US 2011/0166979 A1 to ZOLDI as applied to claims 1 and 4 above, and further in view of US 2007/0254295 A1 to Harvey et al. (hereinafter ‘HARVEY’).

Claim 19 (Previously Presented)
the system in accordance with claim 18.
The combination of LAMBERT, CARREIRA-PERPINAN, FAROOQ, and ZOLDI does not specifically disclose, but HARVEY discloses, wherein the auto-encoder neural network is further configured to select, a best model according to a lowest reconstruction error for the outlier associated with the at least one of the plurality of subpopulations (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown).
LAMBERT discloses a method and apparatus for updating records in a database based on a model.  HARVEY discloses a method of predicting and modeling that includes selecting the best model based on the lowest error.  It would have been obvious for one of ordinary skill in the art at the time of invention to select the model with the lowest error with the motivation to increase accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD N SCHEUNEMANN/            Primary Examiner, Art Unit 3624